Citation Nr: 1214061	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  03-04 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than March 12, 1999, for the grant of service connection for headaches. 

2.  Entitlement to an initial rating in excess of 10 percent for the service-connected headaches. 

3.  Entitlement to an effective date earlier than March 12, 1999, for the grant of service connection for chronic lumbosacral strain with degenerative disc disease and spondylolisthesis.

4.  Entitlement to an initial rating in excess of 10 percent for the service-connected chronic lumbar strain with degenerative disc disease and spondylolisthesis. 

5.  Entitlement to an effective date earlier than March 12, 1999, for the grant of service connection for chronic fatigue syndrome. 

6.  Entitlement to an initial increased rating for the service-connected chronic fatigue syndrome, evaluated as 10 percent disabling from March 12, 1999 to March 13, 2003; 40 percent disabling from March 14, 2003 to September 30, 2005; and 100 percent disabling from October 1, 2005. 

(The issues of entitlement to service connection for a memory disorder, to include on the basis of an undiagnosed illness, and muscle spasm and weakness, to include on the basis of an undiagnosed illness, will be addressed in a separate decision of the Board.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to February 1982 and from June 1988 to June 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2005 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC).  The Regional Office (RO) in Montgomery, Alabama has original jurisdiction over the Veteran's claims. 

In the above-mentioned July 2005 rating decision, the AMC granted service connection for chronic fatigue syndrome, headaches, and chronic lumbosacral strain.  Each disability was assigned a 10 percent rating and an effective date of March 12, 1999.  The Veteran indicated his disagreement with this decision, and, in September 2006, perfected an appeal as to the disability rating and effective date assigned to these disabilities. 

The RO increased the disability rating assigned to the Veteran's chronic fatigue syndrome in March 2011 and April 2011 rating decisions.  This resulted in the current staged rating that is reflected on the title page.  As these decisions did not grant the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in this file shows that the records are either duplicative of the evidence in the paper claims file or not relevant to the issues on appeal.

In an Agreement for Legal Representation received by the Board in April 2008, the Veteran engaged the services of an attorney in connection with his claim for service connection for a memory disorder, to include on the basis of an undiagnosed illness, and muscle spasm and weakness, to include on the basis of an undiagnosed illness.  While not referenced in the above-procedural history discussion, these issues are also before the Board and will be addressed in a separate decision, to be issued concurrently with this decision. 

The issues of entitlement to service connection for irritable bowel syndrome and entitlement to a total rating based on individual unemployability (TDIU) prior to October 2005 have been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and these issues are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a July 2009 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claims for an initial increased rating and earlier effective date for the service-connected headaches and chronic lumbosacral strain with degenerative disc disease and spondylolisthesis.

2.  A claim of entitlement to service connection for chronic fatigue syndrome was not received until March 12, 1999.

3.  Effective from March 12, 1999, the Veteran's chronic fatigue syndrome was manifested by signs and symptoms that waxed and waned and resulted in periods of incapacitation of at least four but less than six weeks total duration per year.  Nearly constant symptoms which restricted routine daily activities to less than 50 percent of the pre-illness level; or symptoms which wax and waned resulting in periods of incapacitation of at least six weeks total duration per year have not been demonstrated. 

4.  From March 14, 2003 through September 30, 2005, the Veteran's chronic fatigue syndrome was manifested by symptoms which wax and waned, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  Nearly constant symptoms which restricted routine daily activities to less than 50 percent of the pre-illness level; or symptoms which wax and waned resulting in periods of incapacitation of at least six weeks total duration per year have not been demonstrated. 

5.  From October 1, 2005 forward, the Veteran's service-connected chronic fatigue syndrome is assigned a 100 percent rating, the maximum rating authorized under Diagnostic Code 6354.  




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of an effective date earlier than March 12, 1999 for the grant of service connection for headaches. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of an initial rating in excess of 10 percent for the service-connected headaches. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of an effective date earlier than March 12, 1999 for the grant of service connection for chronic lumbosacral strain with degenerative disc disease and spondylolisthesis. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

4.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of an initial rating in excess of 10 percent for the service-connected chronic lumbosacral strain with degenerative disc disease and spondylolisthesis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

5.  An effective date prior to March 12, 1999, for the grant of service-connected for chronic fatigue syndrome is not warranted. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).

6.  The criteria for the assignment of an initial increased rating of 40 percent, but no more, for the service-connected chronic fatigue syndrome have been met effective from March 12, 1999.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.88b; Diagnostic Code 6354 (2011); Fenderson v. West, 12 Vet. App. 119 (1999).

7.  The criteria for an initial disability rating in excess of 40 percent for chronic fatigue syndrome, have not been met between March 14, 2003 and September 30, 2005.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.88b; Diagnostic Code 6354 (2011); Fenderson v. West, 12 Vet. App. 119 (1999).

8.  There is no legal basis for the assignment of a schedular evaluation in excess of 100 percent for the service-connected chronic fatigue syndrome from October 1, 2005.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7; Diagnostic Code 6354 (2011); Fenderson v. West, 12 Vet. App. 119 (1999); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present appeal, as the Veteran has withdrawn his claims of entitlement to an increased initial rating and earlier effective date for the service-connected chronic lumbosacral strain and headache disabilities, no discussion of VA's duty to notify and assist the Veteran is necessary with respect to these issues. 

With respect to the issues of entitlement to an increased rating and earlier effective date for the service-connected chronic fatigue syndrome, the Veteran was granted service connection for this disability in a July 2005 rating decision.  His filing of a notice of disagreement as to the assigned disability rating and effective date does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeal as to the effective date assignment triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 (West 2002).  As discussed immediately below, this has been accomplished.

Here, the September 2006 statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Ratings Schedule Provisions," set forth the relevant diagnostic code for rating the disability at issue and provided the regulations governing earlier effective date claims (38 C.F.R. § 3.400).  The Veteran was thus informed of what was needed to obtain a schedular rating above the initial evaluation that the RO assigned, as well as what was needed to achieve an earlier effective date.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve an increased rating and earlier effective date for the service-connected chronic fatigue syndrome.

In short, the record indicates that the Veteran received appropriate notice pursuant to VCAA.

The VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims, and that there is no reasonable possibility that further assistance would aid in substantiating such claims.  

In particular, the record contains the Veteran's service treatment records, VA and private medical records, records from the Social Security Administration, and multiple VA examination reports.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

As the Board will discuss in its analysis, the Veteran was provided with VA examinations in May 2000, February 2005, and May 2005.  The reports of these examinations reflect that the examiners recorded the Veteran's current complaints, conducted appropriate physical examinations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

While the record does not reflect that the May 2000 or February 2005 VA examiners reviewed the Veteran's claims folder, the Veteran is not prejudiced thereby as the examiners considered the medical history reported by the Veteran which is consistent with that contained in his claims folders.  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011). 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has declined to exercise his option of a personal hearing.   

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  

II.  The Headache and Spine Disability Claims 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011). 

The Veteran was granted service connection for lumbosacral spine and headache disabilities in a June 2005 rating decision.  He subsequently perfected an appeal as to the effective date and disability rating assigned to these disabilities. 

In a written statement received in July 2009, prior to the promulgation of a decision in the appeal, the Veteran indicated that he "wished to withdraw his appeals on the following issues: Headaches, Disability of the Lumbar Spine."  He further stated he only wished to continue his appeal with respect to the chronic fatigue syndrome issues.

While the Board observes that the RO issued an April 2011 supplemental statement of the case which addressed the headache and lumbar spine disability claims, this rating action has no impact on the Veteran's June 2009 statement which clearly expressed his intent to withdraw these claims.  C.f. Percy v. Shinseki, 23 Vet. App. 37 (2009).  The Veteran has not submitted any evidence or argument suggesting that he has since changed his mind. 

The Veteran has withdrawn the portion of his appeal seeking an initial increased rating and earlier effective date for the service-connected headaches and chronic lumbosacral spine strain disabilities.  As such, there remains no allegation of error of fact or law for appellate consideration with regard to these issues.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Veteran's claims for an earlier effective date and an initial increased rating for the service-connected headaches and lumbosacral spine disabilities are dismissed.  

III.  Earlier Effective Date - Chronic Fatigue Syndrome 

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits, or a claim reopened after final disallowance, shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).

With respect to direct service connection, the effective date is the day following separation from active service if the claim is received within one year thereafter; otherwise, the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b) (2011).

A specific claim in the form prescribed by the Secretary of must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2011).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2011).

In the current appeal, the Veteran seeks an effective date earlier than March 12, 1999 for the grant of service connection for chronic fatigue syndrome.  The thrust of the Veteran's argument is that his symptoms first appeared in 1991 and prevented him from working in June 1994.  He has argued that a June 1994 effective date is appropriate.  See the September 2005 notice of disagreement. 

The Board has carefully reviewed the Veteran's VA claims folder but can find no indication that there was a pending claim for service connection for chronic fatigue syndrome prior to March 12, 1999.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) [the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits].  

The Veteran has not pointed to any communication to VA prior to March 12, 1999 which could serve as an application for service connection.

Having determined that the Veteran's claim was filed on March 12, 1999, the Board must now determine when entitlement to service connection arose.  As noted, the Veteran has argued that his chronic fatigue syndrome developed in 1991 and prevented him from working in 1994.  In essence, he contends that he experienced chronic fatigue syndrome for several years before filing a claim and his effective date should therefore be altered in consideration of these earlier symptoms.  

Even assuming, arguendo, that entitlement to service connection arose with the onset of the Veteran's symptoms, the effective date assigned to his chronic fatigue syndrome would remain March 12, 1999.  As noted, an effective date is assigned based on the date of the receipt of a claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  Thus, even if the Board were to accept the Veteran's argument that he had been suffering from chronic fatigue syndrome since 1991, his March 1999 claim is clearly the later of two dates specified by the regulations.   

In essence, the Veteran contention that he experienced chronic fatigue syndrome for several years before filing his claim and should be compensated based on when the disability developed, amounts to an argument couched in equity.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As explained above, the Board has decided this case based on the law and regulations.  Specifically, the effective date of service connection is based on the date that the claim was received, not the date the disability first existed.  See 38 C.F.R. § 3.400 (2011).

The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  For reasons explained above, the effective date assigned in this case is dictated by the date of filing of the Veteran's claim, which was March 12, 1999.

In summary, based on the evidence of record, the Board finds the preponderance of the evidence is against the claim of entitlement to an effective date earlier than March 12, 1999 for the grant of service connection for chronic fatigue syndrome.  The benefit sought on appeal is accordingly denied.
IV.  Increased Rating - Chronic Fatigue Syndrome

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Staged ratings are currently in effect for the Veteran's chronic fatigue syndrome.  A 10 percent rating is in effect from the date of service connection, March 12, 1999 through March 13, 2003; a 40 percent rating is in effect from March 14, 2003 to September 30, 2005; and a 100 percent rating is in effect on and after October 1, 2005.  

The Veteran's disability is currently rated under Diagnostic Code 6354 (chronic fatigue syndrome).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 6354.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 6354 is deemed by the Board to be the most appropriate code, primarily because it pertains specifically to the disability at issue (chronic fatigue syndrome) but also because it provides specific guidance as to how symptoms of this disability are to be evaluated.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 6354.

Diagnostic Code 6354 provides that chronic fatigue syndrome includes debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.

A 10 percent rating is assigned for signs and symptoms of chronic fatigue syndrome that wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year, or; the symptoms are controlled by continuous medication.

A 20 percent rating is warranted with symptoms which are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year. 

A 40 percent rating is warranted for symptoms which are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year. 

A 60 percent rating is assignable with symptoms that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year. 

A 100 percent rating is assignable with symptoms which are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care. 

A Note to the diagnostic code indicated that the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  38 C.F.R. § 4.88b, Diagnostic Code 6354 (2011).

      A. March 12, 1999 to March 13, 2003

From the date of service connection, March 12, 1999 through March 13, 2003, the Veteran's chronic fatigue syndrome is rated 10 percent disabling.  For the following reasons, the Board finds that a 40 percent rating is warranted for this period. 

As discussed, the assignment of a 40 percent rating is warranted for symptoms which are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year. 

Here, in a March 2000 statement, the Veteran indicated that he required a 4-5 week period of "complete rest" in January 2000 as a result of his chronic fatigue syndrome.  In this capacity, the Board notes that the Veteran is competent to report the symptoms he experiences, such as requiring rest due to fatigue.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the Based on the contemporaneous medical treatment records which document the Veteran's complaints of fatigue, the Board finds the Veteran's statements to be credible. 

Accordingly, based on the competent and credible evidence which indicates that the Veteran's chronic fatigue syndrome resulted in four to five weeks of incapacitation, the Board concludes that an increased rating to 40 percent is warranted effective from March 12, 1999. 

The Board has also considered the Veteran's entitlement to a disability rating in excess of 40 percent prior to March 14, 2003, however, there is no indication that the Veteran's symptoms were nearly constant and restricted routine daily activities to less than 50 percent of the pre-illness level, or; that his symptoms wax and waned, resulting in periods of incapacitation of at least six weeks total duration per year. 

In this capacity, the Board notes that an undated VA treatment record that was received in June 1999 documents the Veteran's complaints of fatigue.  No additional description of the Veteran's symptomatology was provided in this record. 

During a May 2000 VA examination, the Veteran complained that he experienced "flu-like symptoms with headaches, fever, nausea, and feeling tired and fatigued for no reason."  He also stated that he experiences "relapses of this fatigue where he gets very tired, his muscles get weak, and he has no energy to work."  He was diagnosed with "chronic fatigue syndrome with symptoms improving with treatment and management."  It was not noted how long, if at all, the Veteran experienced periods of incapacitation as defined by the regulation.  

In a November 2001 statement, the Veteran indicated that he had experienced a relapse of his chronic fatigue syndrome in July and had difficulty doing chores.  He did not describe how long this episode had lasted, or exactly how (or what percent of) his daily activities had been restricted. 

The Veteran complained that his fatigue and sore muscles were "interfering with his job performance and ability to perform regular daily activities" while receiving VA treatment in April 2003.  However, it was not noted to what extent the Veteran's fatigue was interfering with these activities. 

In short, from at least March 2000, the record indicates that the Veteran was experiencing episodes of fatigue that waxed and waned as evidenced by his complaints of "relapses."  However, the evidence of record does not indicate, and the Veteran does not appear to allege, that the chronic fatigue syndrome resulted in periods of incapacitation of at least six weeks total duration per year, or that the symptoms were nearly constant and restricted routine daily activities to less than 50 percent of the pre-illness level. 

Accordingly, the Board finds that the symptomatology reported by the Veteran and reflected in the record is consistent with the 40 percent rating the Board is assigning effective March 12, 1999, the date of his claim. 

      B. March 14, 2003 to September 30, 2005

From March 14, 2003 to September 30, 2005, the Veteran's chronic fatigue syndrome is rated 40 percent disabling.  As discussed, the assignment of a 60 percent rating requires symptoms that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year. 

In an April 2011 rating decision, the RO increased the disability rating assigned to the Veteran's chronic fatigue syndrome to 40 percent based on a March 14, 2003 VA treatment record which documented his complaints muscle soreness that was preventing him from exercising. 

During a February 2005 VA examination, the Veteran reported that "his fatigue has improved over the years, but he is still tired all of the time and that by Wednesday or Thursday, he is so tired and run down that he is not able to perform his job effectively because he has no energy."

The Veteran was afforded a VA examination in May 2005. After reviewing the claims folder and conducting a physical examination, the examiner documented the Veteran's assessment that his fatigue was not as severe as it was while he was on active duty.  The Veteran did report that when he "feel[s] fatigued . . . he just backs off on his jobs . . . and does not perform any chores or yard work at home."  It was also noted that the Veteran complained that "his occupation is affected in that [his chronic fatigue] slows him down and his daily activities are affected in that he has no normal activities, because he had to cease doing anything towards the end of each week." 

While receiving VA treatment in September 2005, the Veteran reported that his chronic fatigue has improved during the last few years and he experiences symptoms "off and on."  He reported that he has "learned to manage [the] fatigue" and started riding a bike for two hours a day.  The Board observes, however, that in a second treatment record created on September 15, 2005, the Veteran reported that he still experiences fatigue and it can take longer than usual to do some tasks.  

In short, while the record indicates that the Veteran experienced difficulty working beginning on Wednesday or Thursday of each week, and that he ceases his activities "towards the end of each week," the record does not indicate that his chronic fatigue syndrome resulted in periods of incapacitation lasting at least six weeks in total duration or that he experienced nearly constant symptoms that restricted routine activities to less than 50 percent of the pre-illness level.  As noted, despite his complaints of fatigue, the Veteran was able to work throughout the week without requiring bed rest and rode his bike for 2 hours a day.  A disability rating in excess of 40 percent is therefore not warranted from March 14, 2003 through September 30, 2005.

As discussed immediately below, the Veteran's chronic fatigue syndrome has been assigned a 100 percent rating as of October 1, 2005, the date he began receiving benefits from the Social Security Administration.  In contrast to the symptoms discussed above, the record indicates that the Veteran's chronic fatigue syndrome had increased in severity on and after October 1, 2005.  In particular, while the Veteran reported that he was riding a bike for two hours a day and had learned how to manage his fatigue in September 2005, in a series of statements submitted after October 1, 2005, the Veteran indicated that his disability had almost completely restricted his daily activities. 

Specifically, in a statement dated February 21, 2006, the Veteran reported that after grocery shopping and feeding his dogs, he was exhausted and unable to put away his groceries for several days.  In an August 2006, the Veteran reported that working outside for four hours in July left him completely incapacitated the following day.  Finally, in a September 2006 statement, the Veteran indicated that he experienced a "relapse" of his chronic fatigue syndrome during "the second half of August and through September" 2006.  Such symptomatology is drastically different than that reported by the Veteran between March 14, 2003 and September 30, 2005.  A disability rating in excess of 40 percent for this time period is therefore not warranted. 

	C.  On and after October 1, 2005.

As noted, beginning on October 1, 2005, the Veteran's service-connected chronic fatigue syndrome is rated as 100 percent disabling.  This is the maximum schedular rating available under this diagnostic code.  As such, the Board is unable to consider or grant a higher schedular rating.  

      D.  Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96. However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected chronic fatigue syndrome.  The evidence of record fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  Nevertheless, the Board will briefly note that the evidence in this case does not demonstrate any of the factors provided in the "governing norms" such as frequent hospitalization or marked interference with employment.  See 38 C.F.R. § 3.321(b)(1).  In this case, there is no indication that the Veteran has required frequent hospitalizations for his chronic fatigue syndrome.  In fact, it does not appear that the Veteran has been hospitalized at all for this disability. 

With respect to employment, the evidence of record indicates that the Veteran is currently unemployed.  See, e.g., the September 2011 VA traumatic brain injury examination. 

The Board notes that the fact that the Veteran is unemployed is not determinative. The ultimate question is whether the Veteran, because of his service-connected disability, is incapable of performing the physical and mental acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Here, the Veteran's chronic fatigue syndrome has been rated as 100 percent disabling on and after October 1, 2005.  This rating reflects that the Veteran's disability renders it impossible for him to follow a substantially gainful occupation. See 38 C.F.R. § 4.15 (2011).  Prior to October 1, 2005, however, there is no competent and credible evidence that the Veteran's chronic fatigue syndrome would have marked interference with employment.  See Van Hoose, supra [noting that the disability rating itself is recognition that industrial capabilities are impaired]. In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned.

The Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

The appeal of the claim for an effective date earlier than March 12, 1999, for the grant of service connection for headaches is dismissed. 

The appeal of the claim for an initial rating in excess of 10 percent for the service-connected headaches is dismissed.  

The appeal of the claim for an effective date earlier than March 12, 1999, for the grant of service connection for chronic lumbar strain with degenerative disc disease and spondylolisthesis is dismissed. 

The appeal of the claim for an initial rating in excess of 10 percent for the service-connected chronic lumbar strain with degenerative disc disease and spondylolisthesis is dismissed. 

Entitlement to an effective date earlier than March 12, 1999, for the grant of service connection for chronic fatigue syndrome is denied. 

An increased, initial rating of 40 percent, but no higher, for the service-connected chronic fatigue syndrome is granted effective March 12, 1999, subject to the applicable law and regulations governing the payment of monetary benefits.

An initial increased rating for the service-connected chronic fatigue syndrome, evaluated as 40 percent disabling from March 14, 2003 to September 30, 2005 and as 100 percent disabling from October 1, 2005, is denied.



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


